Per Curiam,
The supplemental affidavit of defense set up that defendant being indebted to plaintiffs on several purchases of goods, the agreed term of credit on some of which had not expired, on August 8, 1902, made a settlement with the plaintiffs by which the latter agreed to accept $2,000 in cash on general account, and the balance in three equal installments in one, two and three weeks thereafter; that the cash payment was made; and that thereby the time of payment of some of the bills for purchases was advanced to an earlier date than at that at which they would otherwise have matured; but that plaintiffs in violation of the agreement issued the writ in this case before the first of the installments fell due.
This was a good defense in abatement of the present suit. The rule that payment of a smaller sum is not a consideration to support an accord and satisfaction in regard to a larger sum due, has always been regarded as more logical than just or businesslike, and even small circumstances of variation have always been held sufficient to prevent its application. Hence a payment in advance, no matter how short a time, has been uni*516formly held to constitute a good consideration. See on this subject the remarks in Ebert v. Johns, 206 Pa. 395; and Hartman v. Danner, 74 Pa. 36.
Judgment reversed and procedendo awarded.